Notice of Pre-AIA  or AIA  Status
1. 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2. 	No claims have been amended. Claims 1-21 are pending in this office action. This action is responsive to Applicant’s application filed 10/17/2022.

Response to Arguments
3.	Applicant’s arguments filed 10/17/2022 have been full considered but are not persuasive.
Applicant argued that, Milton fails to teach or suggest the feature "in response to determining that the candidate data cannot be associated with the existing set of categories: generating an additional category to be added to the set of categories" as recited in claims 1, 12, and 21 (Argument page 7). The Office Action relies on Liddy to allegedly teach the above referenced feature. 
Applicant argued that, if the category or term associated with an input is not present in the natural language processed text of a document, then that input is set to "0". (Liddy col. 6 line 66 to col. 7 line 56) (emphasis added) (Argument page 7). Thus, Liddy teaches that a "0" is provided as an input to an artificial neural network if a category/term is not present in natural language processed text of a document. However, Liddy does not teach or suggest that the system generates an additional category (e.g., new category) when a category/term is not present in the text of a document. Also, Liddy on does not teach or suggest that the additional category is to be added to a set of categories (e.g., that the new category is added to be added to a set of existing categories). Instead, Liddy merely teaches that a "0" is provided as an input if a category/term is not present.
Furthermore, Applicant respectfully submits that one having ordinary skill in the art would not combine the teachings of Milton and Liddy. Liddy relies on a natural language processor to identify categories/terms. Milton, on the other hand, teaches that a data center may obtain a first visual record of a vehicle obtained by vehicle sensors. Even if, for the sake of argument, the visual record of Milton did correspond to the candidate data recited in claim 1, the data of Milton is incompatible with the data used by the Liddy. In particular, the natural language processor of Liddy would not be able to identify categories/terms in the visual records of Milton because the visual records of Milton do not include text that the natural language processor would be able to analyze. Because the combination of Milton and Liddy would change the principle of operation of how Liddy identifies categories/terms, one having ordinary skill in the art would not combine the teachings of Milton and Liddy (Argument page 9).
Examiner respectfully disagree all allegations as argued. Examiner, in his/her previous office action gave detail explanation of claimed limitation and pointed out exact locations in the cited prior art. Examiner is entitled to give claim limitations their broadest reasonable interpretation in light of the specification. See. MPEP 2111[R-1] Interpretation of Claims-Broadest Reasonable Interpretation During patent examination, the pending claims must be 'given the broadest reasonable interpretation consistent with the specification'. Applicant always has the opportunity to amend the claims during prosecution and broad interpretation by the examiner reduces the possibility that the claim, once issued, will be interpreted more broadly than is justified. In re Prater, 162 USPW 541,550-51 (CCPA 1969).
In response to Applicant’s argument, Liddy teaches the system includes a Web browser and a graphic user interface enables a user to input information defining a user search profile, including a natural language query. The system further includes an agent server for producing (e.g., generating or adding) multiple crawler agents and meta-search agents under an agent leader associated with the user profile. A natural language processor enables the agent server to determine the subject categories and important terms of the query, and determines the subject categories and important terms of the text of each agent retrieved document. The agent server uses the subject categories and important terms from the natural language processed query to establish (e.g., generate or add) an initial set of inputs for a neural network, trains this neural network in accordance with test patterns based on the natural language processed query, and then embeds the neural network in each of the crawler and meta-search agents. To enable the agents to learn, the agent server periodically adds inputs to the neural network of the crawler and meta-search agents in accordance with selected relevant documents based the frequency of the associated subject categories and important terms provided by the natural language processor, and then retrains the neural network using test patterns based on subject categories and important terms of the selected relevant documents (column 3, line 40 to column 4, line 27). Each document retrieved by an agent is sent by the agent server to the natural language processor to obtain the subject categories and important terms of the text within the HTML file associated with the document. The agent server returns this information to the agent which retrieved the document which sets each artificial input neuron based on the frequency or absence of the subject categories (e.g., data cannot be associated with) and important terms in the natural processed text of the document as determined by a real number value between “0” and “1”. At the input of the artificial neural network, the real value is the number of times the subject category or important term associated with that input appears in the natural processed text of the document divided by the total number of times all subject categories and important words of the query appear in the natural processed text of the document. If (e.g., determine) the category or term associated with an input is not present (e.g., data cannot be associated with) in the natural language processed text of a document, then that input is set to “0” (e.g., determining candidate data cannot be associated with the existing set of categories (column 6, line 66 to column 7, line 56), (column 12, lines 9-24). While the agents continue to use the current artificial neural network, the agent server modify and retrain the artificial neural network, which when complete, will replace the artificial neural network embedded in each agent, thereby enabling the agent to learn, an input node is added to the existing artificial neural network for each of the selected subject categories and terms. Training patterns are generated based on the documents in the training set. For each document in the training set, an input pattern is generated which should lead to an output of "1" (associated with the existing set of categories), i.e., a relevant document, from the neural network, such that inputs of the neural network associated with subject categories or important terms have a real value number between “0” (i.e., cannot be associated with the existing set of categories) and “1” based on the frequency of the occupance of the subject categories and important terms of the document. Using the same training technique, the neural network expanded query in trained based on the training set. The training may be considered retraining in which the current weights are used, or training in which all the weights of the artificial neural network are determined. The trained neural network then replaces the embedded artificial neural network of each agent under the agent leader, and is stored in the neural network information in the database by the agent server, via the database server (column 12, line 64 to column 13, line 25; see also FIG. 3B and elements 88, 90, 92, 94 of figure 4).
Applicant argued that it would not be obvious to combine the two references and no motivation to combine.
In response to applicant's argument, The examiner respectfully submits that to establish a prima facie case of obviousness under 35 USC 103, references must provide motivation or suggestion either in the references themselves, or in the knowledge generally available to one of ordinary skill in the art; must be analogous; and must teach all the claimed limitations. 
In this case, the instant application is concerned to a method includes obtaining candidate data generated by a vehicle. The candidate data comprises a subset of sensor data identified based on a set of neural network models executing on the vehicle. The method also includes determining whether the candidate data can be associated with one or more categories of a set of categories for training data based on a set of categorization models (abstract). 

As discussed in the office action, Milton provides a process that includes obtaining a first set of geolocations, a first set of control-system data, and a first set of vehicle proximity data using a first set of sensors, wherein: the first set of sensors is attached to a first vehicle, the first vehicle includes one or more processors executing a first vehicle application operating as a part of a vehicle computing layer. wherein the local application comprises a neural network executing on the local computing layer, and wherein the local application also is configured to receive a second set of vehicle computing layer results and second set of geolocations from a second vehicle; training the neural network executing on the local computing layer to determine a first set of local computing layer results based on the first set of control-system data, the first set of geolocations, and a second set of control-system data from a second vehicle (abstract, paragraph 0007).
Similarly, Liddy teaches is related to a system for retrieving multimedia information is provided using a computer coupled to a computer-based network, such as the Internet, and particularly the World Wide Web. The system includes a natural language processor which determines the subject categories and important terms of the query, and of the text of each agent retrieved document. The agent server generates and trains an artificial neural network in accordance with the natural language processed query, and embeds the trained artificial neural network in each of the first and second agents. During the search, the first and second agents process through their artificial neural network the subject categories and important terms of each document they retrieve to determine a retrieval value for the document. The graphic user interface displays to the user the addresses of the retrieved documents which are above a threshold retrieval value (abstract. Column 3, line 5-25).
Importantly, Liddy provides an advantage software which uses agents, neural networks and pattern matching to identify Web pages to provide categorization and cross-referencing of digital information can potentially improve the ability to classify Web pages without user intervention (column 2, lines 22-40).
As discussed above, a person of an ordinary skill in the art at the time the invention was made would recognize the advantage of Liddy to add the Liddy's teaching determining the candidate data cannot be associated with the existing set of categories, generating an additional category to be added to the set of categories to Milton's system allows a user retrieve desired information on the WWW by combining the search capability of Web crawling with the meta-searching of multiple Web search engines using agents which learn and evolve as the search progresses (column 2, line 66 to column 3, line 4).
For the above reason, examiner believed that rejection of the last office action was proper.	 
Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:

(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).
4.	Claims 1-10, 12-19 and 21 are rejected under 35 U.S.C. 103(a) as being unpatentable over Milton (US Patent Publication No. 2020/0017117 A1, hereinafter “Milton”) in view of Liddy et al. (US Patent No. 6,304,864 B1, hereinafter “Liddy”).
As to Claim 1, Milton teaches the claimed limitations:
“A method, comprising:” as some embodiments may apply OCR and an image-based machine-learning method to determine car shape and car color before mapping these features to a new vehicle profile (paragraph 0050).
 	“obtaining candidate data generated by a vehicle using sensors of the vehicle” as the data center may obtain a first visual record of the second vehicle obtained by the vehicle sensors and perform a machine-learning operation on the first visual record to quantify or otherwise record features of the second vehicle (paragraph 0050).
 	“determining whether the candidate data can be associated with an existing set of 
 categories for one or more neural network models for analyzing vehicle data” as use a deep learning system, such as deep neural networks, recurrent neural networks (RNN), convolutional neural networks (CNN), hybrid neural networks. Deep learning systems can be used to determine various results for adjusting vehicles in the vehicle computing layer or for transmitting to other computing devices at a local computing layer or a top-view computing layer. Such results can include a quantitative result, a category label, a cluster, or other outputs from the output layer of a neural network. Such results can also include parameters or weights used by the neural network, such as weights generated during a training operation (paragraph 0052). The output of the decoder portion of transformer can be used to categorize an input or generate inferences, if the input sequence is a time series based on the number of swerves during a drive, an agent executing a neural network having an attention mechanism may determine whether swerves are safe or risky in an interval based on current and past vehicle operations. In response to a determination that the number of risky swerves exceed a threshold number (paragraph 0094).
Milton does not explicitly teach the claimed limitation “in response to determining that the candidate data cannot be associated with the existing set of categories: generating an additional category to be added to the set of categories, associating the candidate data with the additional category; and retraining the one or more neural network models using the candidate data“.
Liddy teaches the system includes a Web browser and a graphic user interface enables a user to input information defining a user search profile, including a natural language query. The system further includes an agent server for producing (e.g., generating or adding) multiple crawler agents and meta-search agents under an agent leader associated with the user profile. A natural language processor enables the agent server to determine the subject categories and important terms of the query, and determines the subject categories and important terms of the text of each agent retrieved document. The agent server uses the subject categories and important terms from the natural language processed query to establish (e.g., generate or add) an initial set of inputs for a neural network, trains this neural network in accordance with test patterns based on the natural language processed query, and then embeds the neural network in each of the crawler and meta-search agents. To enable the agents to learn, the agent server periodically adds inputs to the neural network of the crawler and meta-search agents in accordance with selected relevant documents based the frequency of the associated subject categories and important terms provided by the natural language processor, and then retrains the neural network using test patterns based on subject categories and important terms of the selected relevant documents (column 3, line 40 to column 4, line 27). Each document retrieved by an agent is sent by the agent server to the natural language processor to obtain the subject categories and important terms of the text within the HTML file associated with the document. The agent server returns this information to the agent which retrieved the document which sets each artificial input neuron based on the frequency or absence of the subject categories (e.g., data cannot be associated with) and important terms in the natural processed text of the document as determined by a real number value between “0” and “1”. At the input of the artificial neural network, the real value is the number of times the subject category or important term associated with that input appears in the natural processed text of the document divided by the total number of times all subject categories and important words of the query appear in the natural processed text of the document. If (e.g., determine) the category or term associated with an input is not present (e.g., data cannot be associated with) in the natural language processed text of a document, then that input is set to “0” (e.g., determining candidate data cannot be associated with the existing set of categories (column 6, line 66 to column 7, line 56), (column 12, lines 9-24). While the agents continue to use the current artificial neural network, the agent server modify and retrain the artificial neural network, which when complete, will replace the artificial neural network embedded in each agent, thereby enabling the agent to learn, an input node is added to the existing artificial neural network for each of the selected subject categories and terms. Training patterns are generated based on the documents in the training set. For each document in the training set, an input pattern is generated which should lead to an output of "1" (associated with the existing set of categories), i.e., a relevant document, from the neural network, such that inputs of the neural network associated with subject categories or important terms have a real value number between “0” (i.e., cannot be associated with the existing set of categories) and “1” based on the frequency of the occupance of the subject categories and important terms of the document. Using the same training technique, the neural network expanded query in trained based on the training set. The training may be considered retraining in which the current weights are used, or training in which all the weights of the artificial neural network are determined. The trained neural network then replaces the embedded artificial neural network of each agent under the agent leader, and is stored in the neural network information in the database by the agent server, via the database server (column 12, line 64 to column 13, line 25; see also FIG. 3B and elements 88, 90, 92, 94 of figure 4).
		Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention, having the teachings of Milton and Liddy before him/her, to modify Milton determining that the candidate data cannot be associated with the existing set of categories because that would provide a system for retrieving information from the Internet using multiple intelligent agents which can more efficiently retrieve document as taught by Liddy (column 3, lines 6-12). 

As to Claim 2, Milton teaches the claimed limitations:
“wherein each category of the existing set of categories is associated with a categorization model” as (paragraphs 0039, 0047, 0052, 0056).

As to Claim 3, Milton teaches the claimed limitations:
 	“wherein determining whether the candidate data can be associated with the existing set of categories comprises: generating a graph of a feature space based on intermediate outputs of a set of categorization models; and identifying points within the graph that do not correspond to any category of existing the set of categories” as (paragraphs 0062, 0079, 0087-0090).
Milton does not explicitly teach the claimed limitation “identifying points within the graph that do not correspond to any category of existing the set of categories“.
Liddy teaches (abstract, column 3, line 60 to column 4, line 55), (column 6, line 66 to column 7, line 56), (column 12, lines 9-24).
		Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention, having the teachings of Milton and Liddy before him/her, to modify Milton identifying graph that do not correspond to any category of existing the set of categories because that would provide a system for retrieving information from the Internet using multiple intelligent agents which can more efficiently retrieve document as taught by Liddy (column 3, lines 6-12). 

As to Claim 4, Milton teaches the claimed limitations:
 	“wherein generating the graph of the feature space comprises: reducing a dimension of the intermediate outputs from a first dimension to a second dimension, wherein the first dimension is larger than the second dimension” as (paragraphs 0072, 0083).
Liddy teaches (abstract, column 3, line 60 to column 4, line 55), (column 7, lines 32-56), 
		Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention, having the teachings of Milton and Liddy before him/her, to modify Milton identifying graph that do not correspond to any category of existing the set of categories because that would provide a system for retrieving information from the Internet using multiple intelligent agents which can more efficiently retrieve document as taught by Liddy (column 3, lines 6-12). 

As to Claim 5, Milton does not explicitly teach the claimed limitation “providing the candidate data to a user; receiving user input indicating that the additional category should be added to the existing set of categories and indicating an identifier for the additional category”.
Liddy teaches (column 7, lines 32 to column 8, line 8), 
		Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention, having the teachings of Milton and Liddy before him/her, to modify Milton indicating an identifier for the additional category because that would provide a system for retrieving information from the Internet using multiple intelligent agents which can more efficiently retrieve document as taught by Liddy (column 3, lines 6-12). 

As to Claim 6, Milton teaches the claimed limitations:
 	“associating the candidate data with one or more of the existing set of categories” as (paragraphs 0039, 0047, 0052, 0056).

As to Claim 7, Milton teaches the claimed limitations:
 “wherein associating the candidate data with the additional category comprises: tagging the candidate data with an identifier for the additional category” as (paragraphs 0052, 0080, 0092).
Liddy teaches (column 7, lines 32 to column 8, line 8), 
		
As to Claim 8, Milton teaches the claimed limitations:
 	“generating data using a generative adversarial network, wherein the generated data is associated with the existing set of categories” as (0052-0053, 0074, 0079, 0092, 0094, 0101).

As to Claim 9, Milton teaches the claimed limitations:
 	“generating data using a generative adversarial network, wherein the generated data is associated with the additional category” as (0052-0053, 0074, 0079, 0092, 0094, 0101).

As to Claim 10, Milton teaches the claimed limitations:
 	“determining whether a set of uncategorized data is similar to the candidate data; in response to determining that the set of uncategorized data is similar to the candidate data, associating the uncategorized data with one or more of the additional category or the existing set of categories” as (paragraphs 0056, 0079, 0151).

As to claims 12-19 are rejected under 35 U.S.C 103(a), the limitations therein have substantially the same scope as claims 1-5, 6+7, and 9-10. In addition, Milton teaches some embodiments may apply OCR and an image-based machine-learning method to determine car shape and car color before mapping these features to a new vehicle profile (paragraph 0050). Therefore these claims are rejected for at least the same reasons as claims 1-5, 6+7, and 9-10.

As to claim 21 is rejected under 35 U.S.C 103(a), the limitations therein have substantially the same scope as claim 1. In addition, Milton teaches a tangible, non-transitory, machine-readable medium storing instructions that when executed by a data processing apparatus cause the data processing apparatus to perform operations including the above-mentioned process (paragraph 0008). Therefore this claim is rejected for at least the same reasons as claim 1.

5.	Claims 11, and 20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Milton (US Patent Publication No. 2020/0017117 A1) as applied to claims 1 and 12 above, and further in view of Liddy et al. (US Patent No. 6,304,864 B1) and Bagnall et al. (US Patent Publication No. 2022/0148051 A1, hereinafter “Bagnall”).
As to Claim 11, Milton teaches the claimed limitations:
 	“wherein determining whether the set of uncategorized data is similar to the candidate data comprises: providing the uncategorized data and the candidate data to a Siamese neural network; and determining whether the set of uncategorized data is similar to the candidate data based on the output of the Siamese neural network” as (paragraphs 0056, 0079, 0151).
Milton does not explicitly teach the claimed limitation “a Siamese neural network”.
Bagnall teaches (paragraphs 0118, 0121).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention, having the teachings of Milton and Liddy before him/her, to modify Milton indicating an identifier for the additional category because that would provide a system for retrieving information from the Internet using multiple intelligent agents which can more efficiently retrieve document as taught by Liddy (column 3, lines 6-12). Or modify Milton a Siamese neural network because that would will automatically provide a rapid and accurate cost evaluation for repair or replacement of a physical item with minimum human involvement as taught by Bagnall (paragraph 0007).

As to claim 20 is rejected under 35 U.S.C 103(a), the limitations therein have substantially the same scope as claim 11. In addition, Milton teaches some embodiments may apply OCR and an image-based machine-learning method to determine car shape and car color before mapping these features to a new vehicle profile (paragraph 0050). Therefore this claim is rejected for at least the same reasons as claim 11.


Examiner’s Note
6.	Examiner has cited particular columns/paragraph and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.
In the case of amending the Claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention. This will assist in expediting compact prosecution.  MPEP 714.02 recites: “Applicant should also specifically point out the support for any amendments made to the disclosure. See MPEP § 2163.06. An amendment which does not comply with the provisions of 37 CFR 1.121(b), (c), (d), and (h) may be held not fully responsive. See MPEP § 714.”  Amendments not pointing to specific support in the disclosure may be deemed as not complying with provisions of 37 C.F.R.  1.131(b), (c), (d), and (h) and therefore held not fully responsive.  Generic statements such as “Applicants believe no new matter has been introduced” may be deemed insufficient.

Conclusion
7.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to James Hwa whose telephone number is 571-270-1285. The examiner can normally be reached on 9:00 am – 5:30 pm EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sherief Badawi can be reached on 571-272-9782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only, for more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the PAIR system contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
11/28/2022											
										
/SHYUE JIUNN HWA/
Primary Examiner, Art Unit 2156